DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I to claims 1-7, 11-13, 26-30 and 32-34 in the reply filed on 7/12/22 is acknowledged.

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1 should be changed to “A planar stator configured to be disposed within an axial gap between a first portion of a rotor and a second portion of [[a]] the rotor of an axial flux machine”.  
Claim 3 should be changed to “the at least one first winding includes a first winding and at least one additional winding;…the to support a first phase from the power source; and each winding of the at least one additional winding is configured to support an additional phase from the power source so that a peak value of a second magnetic flux generated by a combination of the each winding of the at least one additional winding follows an arcuate path with respect to the axis of rotation” since “the at least one first winding” includes the first winding and any additional windings and the specification discloses the first winding only supports one phase and each additional winding supports only one phase (pg 7, para [0036]).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US20070216247, “Lee”).
Re claim 1, Lee discloses a planar stator 12 (fig 2, para [0021]) configured to be disposed within an axial gap between a first portion 14-1 of a rotor and a second portion 14-2 of a rotor of an axial flux machine (figs 2-3, para [0021]), the rotor including one or more magnets that generate first magnetic flux (figs 2-3, para [0021]), generally parallel to an axis of rotation of the rotor (figs 2-3, axis of rotation of 16, each magnet is axially magnetized), in an active region within the axial gap (figs 2-3), the planar stator 12 comprising: 
at least first, second, third, and fourth terminals (figs 3-4 & below), each adapted to be connected to circuitry external to the planar stator 12 (fig 1); 
at least one first winding M (figs 3-4 & below) arranged to be positioned within the active region (figs 2-4), the at least one first winding M having first and second ends electrically connected to the first and second terminals, respectively, (figs 3-4 & below), wherein an electrical characteristic between the first and second terminals, as measured when the first and second terminals are not connected to the circuitry, has a first value (figs 3-4, para [0021], first value is resistance of M); and 
at least one second winding G12 (figs 3-4 & below, G12 is G1 & G2 connected in parallel) arranged to be positioned within the active region (figs 2-4), the at least one second winding G12 being electrically isolated from the at least one first winding M (figs 1 & 3-4) and having third and fourth ends electrically connected to the third and fourth terminals, respectively, (figs 3-4 & below) wherein the electrical characteristic between the third and fourth terminals, as measured when the third and fourth terminals are not connected to the circuitry, has a second value which is substantially different than the first value (figs 3-4, para [0021], shows M has 4 windings & G12 has 8 windings w/ two sets of 4 windings connected in parallel; M will have higher resistance than G12 since assuming each wire of M, G1, G2 is the same material and length, then the resistance of each of M, G1 & G2 is the same value, but since G1 & G2 are connected in parallel the resistance seen at the 3rd & 4th terminal is around half-see fig below).

    PNG
    media_image1.png
    373
    516
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    388
    765
    media_image2.png
    Greyscale

Re claim 2, Lee discloses claim 1 as discussed above and further discloses the at least one first winding M is disposed on a first stator segment (figs 4, above for claim 1 & below), and the at least one second winding G12 is disposed on a second stator segment that is angularly offset from the first stator segment with respect to the axis of rotation (figs 4, above for claim 1 & below).

    PNG
    media_image3.png
    463
    598
    media_image3.png
    Greyscale

Re claim 3, Lee discloses claim 2 as discussed above and further discloses the at least one first winding M includes a first winding (figs 4 & below) and at least one additional winding (figs 4 & below); 
the circuitry includes a power source 30 (fig 1, para [0019]); 
the at least one first winding is configured to support a first phase from the power source 30 (figs 4 & below, para [0021], discloses one winding is one phase); and 
the at least one additional winding is configured to support at least one additional phase from the power source 30 (figs 4 & below, para [0021], discloses one winding is one phase) so that a peak value of a second magnetic flux generated by a combination of the at least one first winding and the at least one additional winding follows an arcuate path with respect to the axis of rotation (figs 4 & below, current from 30 runs in 1st winding and continues in an arcuate path to additional winding to form magnetic flux).

    PNG
    media_image4.png
    466
    589
    media_image4.png
    Greyscale

Re claim 6, Lee discloses claim 1 as discussed above and further discloses the circuitry includes a first controller 27 (fig 1, para [0020]) configured to selectively couple the first and second terminals to a power source (figs 1 & above for claim 1, para [0019] & [0029], discloses motor operated by battery 30 or an external power source) such that, during at least a first mode of operation of the axial flux machine, the at least one first winding M generates a second magnetic flux generally parallel to the axis of rotation (fig 4, at least a portion of the flux is in the axial direction as implied by windings of fig 4).
Re claim 11, Lee discloses claim 6 as discussed above and further discloses the circuitry further comprises a second controller 25 (fig 1, para [0020]) configured to selectively couple the third and fourth terminals to an energy storage element 30 (figs 1 & above for claim 1) such that, during at least a second mode of operation of the axial flux machine, the energy storage element 30 receives power generated by the at least one second winding G12 in response to rotation of the rotor (figs 1 & above for claim 1, para [0020]).

Claims 1, 4-5 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jore (US20110273048, “Jore”).
Re claim 1, Jore discloses a planar stator 24 (figs 1-2, para [0026]) configured to be disposed within an axial gap between a first portion 20a of a rotor and a second portion 20b of a rotor of an axial flux machine (figs 1-2, para [0026]), the rotor including one or more magnets 22 that generate first magnetic flux (fig 1, para [0026]), generally parallel to an axis of rotation of the rotor (figs 1-2, axis of rotation of 18), in an active region within the axial gap (figs 1-2), the planar stator 24 comprising: 
at least first, second, third, and fourth terminals (figs 1-3, 14 & below, para [0028]-[0029] & [0040]-[0041], has terminals 30 electrically connecting stator segments 32 to daughter boards 36), each adapted to be connected to circuitry external to the planar stator 24 (fig 14, circuitry providing phases a-c); 
at least one first winding (figs 3-9, 14 & below, phase A between 1st & 2nd terminal) arranged to be positioned within the active region (figs 1-2), the at least one first winding having first and second ends electrically connected to the first and second terminals, respectively, (figs 3, 14 & below), wherein an electrical characteristic between the first and second terminals, as measured when the first and second terminals are not connected to the circuitry, has a first value (figs 3, 14 & below, resistance); and 
at least one second winding (figs 3-9, 14 & below, portion of phase b between 3rd & 4th terminals) arranged to be positioned within the active region (figs 1-2), the at least one second winding being electrically isolated from the at least one first winding (figs 3-9 & 14, since 1st & 2nd windings are of different phases) and having third and fourth ends electrically connected to the third and fourth terminals, respectively, (figs 3, 14 & below) wherein the electrical characteristic between the third and fourth terminals, as measured when the third and fourth terminals are not connected to the circuitry, has a second value which is substantially different than the first value (figs 3, 14 & below, resistance; 2nd value has smaller resistance than 1st since 2nd winding is shorter conductor than 1st winding).

    PNG
    media_image5.png
    628
    704
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    520
    567
    media_image6.png
    Greyscale

Re claim 4, Jore discloses claim 1 as discussed above and further discloses the electrical characteristic is resistance, and a first resistance between the first and second terminals, as measured when the first and second terminals are not connected to the circuitry, is at least fifty percent greater than a second resistance between the third and fourth terminals, as measured when the third and fourth terminals are not connected to the circuitry (figs 3-9 & 14, since 1st & 2nd terminals measure resistance of 8 coils and 3rd & 4th terminals measure resistance of single coil, resistance of a conductor increases w/ length).
Re claim 5, Jore discloses claim 1 as discussed above and further discloses the electrical characteristic is flux linkage with the first magnetic flux, and a first flux linkage between the at least one first winding and the first magnetic flux, as seen between the first and second terminals, is at least fifty percent greater than a second flux linkage between the at least one second winding and the first magnetic flux, as seen between the third and fourth terminals (figs 3-9 & 14, since 1st & 2nd produce magnetic flux of 8 coils and 3rd & 4th terminals produce magnetic flux of single coil).
Re claims 26 and 28, Jore discloses claim 1 as discussed above and further discloses: 
the planar stator 24 of claim 1, in combination with the rotor (figs 1-2); and
the combination of claim 26, further including the circuitry (fig 14, para [0040).
Re claim 27, Jore discloses claim 26 as discussed above and further discloses the one or more magnets 22 include at least one first magnet included on the first portion 20a of the rotor (figs 1-2, para [0026]) and at least one second magnet 22 included on the second portion 20b of the rotor (figs 1-2, para [0026]); and the axial gap is located between the at least one first magnet 22 and the at least one second magnet 22 (fig 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Jore in view of Jore et al. (US20060202584 “Jore ‘584”).
Re claims 6 and 29, Jore discloses claims 1 and 28, respectively, as discussed above but is silent with respect to the circuitry includes a first controller configured to selectively couple the first and second terminals to a power source such that, during at least a first mode of operation of the axial flux machine, the at least one first winding generates a second magnetic flux generally parallel to the axis of.
Jore ‘584 discloses the circuitry includes a first controller configured to selectively couple the first and second terminals to a power source such that, during at least a first mode of operation of the axial flux machine, the at least one first winding generates a second magnetic flux generally parallel to the axis of rotation (figs 4-5 & 16, para [0039] & [0059], discloses power transistors for each phase; terminal of a phase windings connected to transistors controlling a phase; for a similar axial flux machine; inherently connected to power source in order to drive motor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the circuitry of Jore to include a first controller configured to selectively couple the first and second terminals to a power source such that, during at least a first mode of operation of the axial flux machine, the at least one first winding generates a second magnetic flux generally parallel to the axis of rotation, as disclosed by Jore ‘584, in order to control the timing of each phase current, as taught by Jore ‘584 (para [0059]).
Re claims 7 and 30, Jore in view of Jore ‘584 discloses claims 6 and 29, respectively, as discussed above. Jore is silent with respect to the circuitry further includes a second controller configured to selectively couple the third and fourth terminals to a power source such that, during at least a second mode of operation of the axial flux machine, the at least one second winding generates a third magnetic flux generally parallel to the axis of rotation.
Jore ‘584 discloses the circuitry further includes a second controller configured to selectively couple the third and fourth terminals to a power source such that, during at least a second mode of operation of the axial flux machine, the at least one second winding generates a third magnetic flux generally parallel to the axis of rotation (figs 4-5 & 16, para [0039] & [0059], discloses power transistors for each phase; terminal of b phase windings connected to transistors controlling b phase; for a similar axial flux machine; power source same as power source for claim 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the circuitry of Jore in view of Jore ‘584 to include a second controller configured to selectively couple the third and fourth terminals to a power source such that, during at least a second mode of operation of the axial flux machine, the at least one second winding generates a third magnetic flux generally parallel to the axis of rotation, as disclosed by Jore ‘584, in order to control the timing of each phase current, as taught by Jore ‘584 (para [0059]).

Claims 12-13 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Jore in view of Crall (US5097140, “Crall”).
Re claims 12 and 33, Jore discloses claims 1 and 28, respectively, as discussed above but is silent with respect to discloses the circuitry comprises a first controller configured to selectively couple the first and second terminals to an energy storage element such that, during at least a first mode of operation of the axial flux machine, the energy storage element receives power generated by the at least one first winding in response to rotation of the rotor.
Crall discloses the circuitry comprises a first controller 613 (fig 6, col 8, lns 36-41, controller for 1st phase) configured to selectively couple the first and second terminals to an energy storage element 619 (figs 5-6, terminals 414a & 414b) such that, during at least a first mode of operation of the axial flux machine, the energy storage element 619 receives power generated by the at least one first winding in response to rotation of the rotor 300 (figs 1, 3a, 4c & 5-6, col 6, ln 55 to col 7, ln 2; & col 9, lns 21-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the circuitry of Jore to comprise a first controller configured to selectively couple the first and second terminals to an energy storage element such that, during at least a first mode of operation of the axial flux machine, the energy storage element receives power generated by the at least one first winding in response to rotation of the rotor, as disclosed by Crall, in order to control the output voltage, as taught by Crall (col 9, lns 21-58).
Re claims 13 and 34, Jore in view of Crall discloses claims 12 and 33, respectively, as discussed above. Jore is silent with respect to the circuitry further comprises a second controller configured to selectively couple the third and fourth terminals to an energy storage element such that, during at least a second mode of operation of the axial flux machine, the energy storage element receives power generated by the at least one second winding in response to rotation of the rotor.
Crall discloses the circuitry comprises a second controller 615 (fig 6, col 8, lns 36-41, controller for 2nd phase) configured to selectively couple the third and fourth terminals to an energy storage element 619 (figs 5-6, terminals 416a & 416b) such that, during at least a second mode of operation of the axial flux machine, the energy storage element 619 receives power generated by the at least one second winding in response to rotation of the rotor 300 (figs 1, 3a, 4c & 5-6, col 6, ln 55 to col 7, ln 2; & col 9, lns 21-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the circuitry of Jore in view of Crall to comprise a second controller configured to selectively couple the third and fourth terminals to an energy storage element such that, during at least a second mode of operation of the axial flux machine, the energy storage element receives power generated by the at least one second winding in response to rotation of the rotor, as disclosed by Crall, in order to control the output voltage, as taught by Crall (col 9, lns 21-58).

Claims 1, 26, 28-29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Heidelberg et al. (EP0300126, “Heidelberg”, using machine translation).
Re claim 1, Heidelberg discloses a stator 2 (fig 6, para [0034]) configured to be disposed within a gap between a first portion 86 (fig 6) of a rotor and a second portion 88 of a rotor of a flux machine (fig 6), the rotor including one or more magnets 30 that generate first magnetic flux (fig 6), in an active region within the gap (fig 6), the stator 2 comprising: 
at least first, second, third, and fourth terminals (para [0036], discloses 1st stator winding for motor function & 2nd stator winding for generator function; 1st & 2nd terminals at the ends of the 1st stator winding connecting to electronic control; & 3rd & 4th terminals at ends of 2nd stator windings connecting windings to 2nd electronic control), each adapted to be connected to circuitry external to the stator 2 (para [0036], “two electronic controls”); 
at least one first winding (para [0036], motor winding) arranged to be positioned within the active region (fig 6), the at least one first winding having first and second ends electrically connected to the first and second terminals, respectively, (para [0036]), wherein an electrical characteristic between the first and second terminals, as measured when the first and second terminals are not connected to the circuitry, has a first value (para [0036], teaches different impedances for motor & generator windings); and 
at least one second winding (para [0036], generator winding) arranged to be positioned within the active region (fig 6), the at least one second winding being electrically isolated from the at least one first winding (para [0036]) and having third and fourth ends electrically connected to the third and fourth terminals, respectively, (para [0036]) wherein the electrical characteristic between the third and fourth terminals, as measured when the third and fourth terminals are not connected to the circuitry, has a second value which is substantially different than the first value (para [0036], has lower impedance than motor winding).
Heidelberg discloses claim 1 except for:
the stator is a planar stator disposed within an axial air gap of an axial flux machine; and
the first magnetic flux of the one or more magnets is generally parallel to an axis of rotation of the rotor.
Specifically Heidelberg discloses a radial flux machine instead of an axial flux machine.
Heidelberg discloses in another embodiment a planar stator 2 (figs 4, para [0028]) configured to be disposed within an axial gap between a first portion of a rotor 32 and a second portion of a rotor 32 of an axial flux machine (fig 4), the rotor 32 including one or more magnets 30 that generate first magnetic flux (fig 4, para [0028]), generally parallel to an axis of rotation of the rotor (fig 4, para [0028]), in an active region within the axial gap (fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the stator and rotor of Heidelberg to have a planar stator configured to be disposed within an axial gap between a first portion of a rotor and a second portion of a rotor of an axial flux machine, the rotor including one or more magnets that generate first magnetic flux, generally parallel to an axis of rotation of the rotor, in an active region within the axial gap, as disclosed by Heidelberg in order to balance the axially acting magnetic forces of attraction, as taught by Heidelberg (para [0028]). Heidelberg also shows it is known to configure machine for radial or axial flux for different operating configurations (figs 1-4).
Re claims 26 and 28, Heidelberg discloses claim 1 as discussed above and further discloses: 
the planar stator of claim 1, in combination with the rotor (figs 4 & 6); and
the combination of claim 26, further including the circuitry (para [0036]).
Re claim 29, Heidelberg discloses claim 28 as discussed above and further discloses the combination of claim 28, wherein the circuitry includes a first controller 27 (para [0036], 1st electronic control) configured to selectively couple the first and second terminals to a power source (para [0036], power source inherent since the 1st winding is for a motor) such that, during at least a first mode of operation of the axial flux machine, the at least one first winding generates a second magnetic flux generally parallel to the axis of rotation (fig 4, para [0036]).
Re claim 32, Heidelberg discloses claim 29 as discussed above and further discloses the circuitry further comprises a second controller (para [0036], 2nd electronic control) configured to selectively couple the third and fourth terminals to an energy storage element (para [0036]) such that, during at least a second mode of operation of the axial flux machine, the energy storage element receives power generated by the at least one second winding in response to rotation of the rotor (para [0036]).


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834